        Case 3:21-cv-00389-JWD-RLB            Document 1       07/06/21 Page 1 of 22




                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA

TENESHA CANNON INDIVIDUALLY *
AND O/B/O HER MINOR SON             *
D.C.                                *           CASE NO. 3:21-cv-389
                                    *
VS.                                 *
                                    *
CITY OF BATON ROUGE;                *
MURPHY J. PAUL, JR. IN HIS          *
OFFICIAL CAPACITY AS CHIEF          *
OF POLICE, BATON ROUGE              *
POLICE DEPARTMENT;                  *
OFFICER ALVARO ALVAREZ;             *
SERGEANT LORENZO COLEMAN; *
OFFICER TRAVIS WILLIAMS;            *
CORPORAL DOUGLAS SCHUTZ;            *
CORPORAL KIRT ALLEN;                *
OFFICER WESLEY CHANDLER;            *
CORPORAL TODD THOMAS;               *
CORPORAL JAMES THOMAS               *
******************************************************************************

                           COMPLAINT WITH JURY DEMAND

       NOW INTO COURT, through undersigned counsel, comes the Plaintiff, Tenesha Cannon

individually and on behalf of her minor son, D.C., who both reside and are domiciled in East Baton

Rouge Parish, and respectfully represent the following:

                                            PARTIES

                                                1.

Made Defendants herein are the following:

       a) THE CITY OF BATON ROUGE, PARISH OF EAST BATON ROUGE, a local
       government entity and body politically created by statute, being a municipality, and
       political subdivision of the State of Louisiana, but not an agency, or department, or arm of
       the State of Louisiana (hereinafter sometimes referred to as “City,” “Parish,” “City-
       Parish”), and owns, operates, manages, directs, and controls the Baton Rouge Police
       Department (“BRPD”), which employs all defendant officers and Defendant Murphy Paul;




                                                1
 Case 3:21-cv-00389-JWD-RLB            Document 1      07/06/21 Page 2 of 22




b) CHIEF MURPHY PAUL, is and was at all relevant times the Chief of BRPD, a person
of full age and majority domiciled in East Baton Rouge Parish. He is sued in both his
individual and official capacity;

c) ALVARO ALVAREZ, was at all relevant times to this complaint an officer in the Baton
Rouge Police Department, is a person of full age and of majority, domiciled in East Baton
Rouge Parish. He is sued in his individual capacity;

d) SERGEANT LORENZO COLEMAN, was at all relevant times was employed by the
Baton Rouge Police Department, was the supervisory officers during the events of the
incident described herein, and, upon information and belief, is a person of full age and of
majority. He is sued in his individual capacity;

e) TRAVIS WILLIAMS, was at all relevant times to this complaint an officer in the Baton
Rouge Police Department, is a person of full age and of majority, domiciled in East Baton
Rouge Parish. He is sued in his individual capacity;

f) CORPORAL DOUGLAS SCHUTZ, was at all relevant times to this complaint an officer
in the Baton Rouge Police Department, is a person of full age and of majority, domiciled
in East Baton Rouge Parish. He is sued in his individual capacity;

g) OFFICER WESLEY CHANDLER, was at all relevant times to this complaint an officer
in the Baton Rouge Police Department, is a person of full age and of majority, domiciled
in East Baton Rouge Parish. He is sued in his individual capacity;

h) CORPORAL KIRT ALLEN, was at all relevant times to this complaint an officer in the
Baton Rouge Police Department, is a person of full age and of majority, domiciled in East
Baton Rouge Parish. He is sued in his individual capacity;

i) CORPORAL TODD THOMAS, was at all relevant times to this complaint an officer in
the Baton Rouge Police Department, is a person of full age and of majority, domiciled in
East Baton Rouge Parish. He is sued in his individual capacity;

j) CORPORAL JAMES THOMAS, was at all relevant times to this complaint an officer in
the Baton Rouge Police Department, is a person of full age and of majority, domiciled in
East Baton Rouge Parish. He is sued in his individual capacity;

k) XYZ INSURANCE COMPANY, an insurance company authorized to do, and doing
business in the State of Louisiana providing general liability coverage and/or Excess of
Loss Coverage for Chief Paul, all defendant officers, and/or City of Baton Rouge for any
and all acts and damages occurring from this incident and all EXCESS DAMAGE
CLAIMS, incurred in the City of Baton Rouge on behalf of all named Defendants.

l) At all times relevant to this complaint, all defendants acted in concert and conspiracy
and were jointly and severally responsible for the harms caused to plaintiff.




                                         2
         Case 3:21-cv-00389-JWD-RLB             Document 1        07/06/21 Page 3 of 22




        m) At all times to this Complaint, all defendants acted under the color of state law.

                                  JURISDICTION AND VENUE

                                                  2.

        The United States District Court has jurisdiction over the subject matter of this complaint

under 42 U.S.C. 1983 and 28 U.S.C. 1331, 1343(a)(3), and 1367(a).

                                                  3.

        The Middle District of Louisiana is the appropriate venue to bring this complaint, because

the facts that give rise to Plaintiff’s claims all took place within the Middle District of Louisiana.

                FACTUAL ALLEGATIONS SURROUNDING JULY 6, 2020

                                                  4.

        On May 25, 2020, George Floyd was killed by Minneapolis police officer Derrick Chauvin

when Chauvin kneeled on Mr. Floyd’s neck and back. The murder was caught on video, which

went viral and sparked widespread media attention and protests nationwide.

                                                  5.

        Exactly six weeks later, on July 6, 2020, BRPD Officer Travis Williams was working

overtime on a BRPD seatbelt enforcement assignment near the 2400 block of Fairfield Avenue in

Baton Rouge, Louisiana.

                                                  6.

        D.C.—an unarmed teenager—was riding as a passenger in a red Toyota Corolla that passed

Officer Williams. D.C. was only ever a passenger and never controlled the car.

                                                  7.

        At approximately 4:40 p.m., Williams initiated a traffic stop of the car for the alleged

violation of failure to wear a seatbelt.




                                                  3
         Case 3:21-cv-00389-JWD-RLB              Document 1       07/06/21 Page 4 of 22




                                                  8.

       The driver of the car, Kamani Smith, did not stop. Contrary to BRPD policy, Officer

Williams chased after the Corolla and called out the pursuit over the police radio.

                                                  9.

       BRPD Officer Alvaro Alvarez was on duty, heard Williams’ radio transmissions, caught

up with Officer Williams and joined in the pursuit. Additional officers quickly joined in the pursuit.

Up to 16 officers were in the pursuit at various times.

                                                  10.

       Sergeant Lorenzo Coleman heard the pursuit over the radio and responded without being

assigned. In a subsequent investigation and report conducted by Hillard Heintze, Coleman stated

he was the supervisor who monitored the pursuit to ensure it did not “put officers and the general

public in harm’s way” or “endanger the community” and said he considered it his responsibility to

call off the pursuit if it became “extremely dangerous.”

                                                  11.

       The pursuit was mainly through residential areas, clearly against BRPD policy and putting

the public at great risk over an alleged seatbelt violation. Nevertheless, no officers called it off.

                                                  12.

       D.C. remained as a passenger and was never in control of the car or its operation.

                                                  13.

       At approximately 5:31 p.m., Mr. Smith stopped the Corolla at the intersection of North

Acadian Thruway West and Bogan Walk. At that time, Mr. Smith and D.C. immediately opened

their car doors.

                                                  14.




                                                   4
        Case 3:21-cv-00389-JWD-RLB            Document 1      07/06/21 Page 5 of 22




       Mr. Smith sat in the driver’s seat, facing out of the vehicle with his feet on the pavement

and his hands extended in the air above his head. D.C. exited the passenger side with his hands

extended above his head and kneeled on the pavement beside the open passenger-side door.

                                               15.

       D.C.’s hands were visible at all times. D.C. never presented a physical threat to police

officers. D.C. was never armed.

                                               16.

       Defendants Williams, Coleman, and Schutz drew their service weapons and pointed them

at Mr. Smith.

                                               17.

       Corporal Kirt Allen exited his squad car holding K9 Bruno by his collar and instructed

Smith to exit the Corolla and turn around. Mr. Smith then exited the Corolla with his hands above

his head and walked away from the driver side door toward Officer Williams. Officer Williams

instructed Mr. Smith to get on the ground. Mr. Smith went down on his knees onto the pavement

with his hands still extended above his head. Sergeant Coleman, Corporal Todd Thomas, and

Corporal James Thomas approached Mr. Smith and placed him in handcuffs. Mr. Smith complied

with all commands.

                                               18.

       As officers handcuffed Mr. Smith, Officer Williams walked toward the passenger side of

the Corolla. Officer Williams and Officer Chandler pointed their guns at D.C. and ordered him to

lay on the ground as they approached.

                                               19.




                                                5
         Case 3:21-cv-00389-JWD-RLB             Document 1       07/06/21 Page 6 of 22




        Officer Alvarez retrieved his handcuffs from his handcuff pouch and walked toward D.C.

who remained on his knees with his hands in the air.

                                                 20.

        Chandler used his left hand to grab D.C.’s jacket near his shoulder and forcefully pushed

D.C. to the hard pavement as D.C. was already complying with commands. D.C. laid down on his

stomach.

                                                 21.

        Officer Chandler then used his right hand to point his gun at terrified, teenage D.C. at very

close range.

                                                 22.

        As D.C. lay helplessly on the ground with his hands in full view, Officer Alvarez held

D.C.’s left arm with his left hand and reached to D.C.’s left wrist with his right hand.

Simultaneously, Williams, who stood crouched on D.C.’s right side, held D.C.’s right wrist.

                                                 23.

        Young and lanky, D.C. was surrounded by numerous officers and complied with all

demands throughout the entire encounter. He did not resist at any time, as confirmed by the Hillard

Heintze investigation and report.

                                                 24.

        Officer Alvarez then placed his left knee on the back of D.C.’s neck as he grabbed and

pulled D.C.’s left wrist behind his back. Alvarez’ right knee was on the pavement next to D.C.’s

head.

                                                 25.




                                                 6
        Case 3:21-cv-00389-JWD-RLB              Document 1       07/06/21 Page 7 of 22




       At the same time, Officer Williams yanked D.C.’s right wrist and pulled it up behind his

back, assisted by Officer Chandler, to enable Officer Alvarez to place the second cuff on D.C.’s

right wrist. Three armed officers forcefully handcuffed 16-year-old D.C. who was compliant the

whole time and never resisted in any way.

                                                 26.

       Officer Alvarez’s knee was pressing on D.C.’s neck for close to 30 seconds, restricting his

ability to breathe, before the arresting officers collectively jerked him up off the ground, yanking

his arms backwards.

                                                 27.

       D.C. informed the officers that he has asthma to which one of the officers can be heard on

body camera footage replying, “I don’t give a damn.”

                                                 28.

       All officers involved in the pursuit acted recklessly and broke BRPD protocol. Under

BRPD General Order 136 I(A), Vehicle Pursuits, BRPD authorizes vehicle pursuits only if all the

following criteria are met: (1) The suspect exhibits the intention to avoid apprehension through

evasive or unlawful tactics, (2) The suspect operating the vehicle refuses to stop at the direction of

the officer, and (3) The violation is such that a failure to pursue would further enhance the danger

presented to the public.

                                                 29.

       The Hillard Heintze investigation and report concluded that Mr. Smith’s failure to wear a

seatbelt was not such that the failure to pursue would enhance the danger to the public. It also

found that the single motor vehicle code violation – failure to wear a seatbelt – would not normally

result in arrest or create immediate danger to the public.




                                                  7
         Case 3:21-cv-00389-JWD-RLB             Document 1       07/06/21 Page 8 of 22




                                                 30.

        Additionally, under BRPD policy, officers must immediately terminate vehicle pursuits

when the danger posed by continued pursuit to the public, the officers or the suspect is greater than

the value of apprehending the suspect. The danger to the public from a vehicle pursuit is greater

than the danger to the public from a seatbelt infraction violator remaining at large.

                                                 31.

        Though Sergeant Lorenzo Coleman claimed responsibility for the supervision of the chase,

he never called it off, in clear violation of BRPD policy and at great peril and risk to the public.

                                                 32.

        No other participant officer or supervisory officer in BRPD called off the chase based on a

seatbelt violation.

                                                 33.

        While BRPD and Hillard Heintze contend that Alvarez’s knee was on D.C.’s shoulder, the

body camera footage, and the cell phone videos taken by bystanders, clearly indicates that the knee

was squarely on D.C.’s neck and back, even though D.C. was not the driver of the car, was never

in control of the car, complied with all commands throughout the entire encounter, never resisted

arrest, and is a minor.

                                                 34.

        No other participant officer or supervisory officer in BRPD intervened when Alvarez’s

knee was pressing on D.C.’s neck.

                                                 35.

        As a result of Defendant Officers actions and inactions, D.C. had to wear a neck brace.

                                                 36.




                                                  8
        Case 3:21-cv-00389-JWD-RLB             Document 1       07/06/21 Page 9 of 22




       Numerous state and federal lawsuits against BRPD demonstrate a pattern, custom, and

practice of excessive use of force, especially against people of color. These suits include, but are

not limited to, the following:

       A. In 2021: Following a traffic stop and subsequent arrest of a Black male driver and his

           minor passenger, the officers drove them to their mother’s home, where the officers

           inexplicably invaded the home with their guns drawn. The police reports for the initial

           traffic stop were revised nearly one dozen times after the arrest. After the case settled,

           the officer’s body-camera footage— which was already publicly available for six

           months prior— was released by the family’s attorney to the media. The footage

           revealed that the officers strip-searched the minor child in public in broad daylight,

           exposing his genitals, and further verbally battered and threatened him. The attorney

           was subsequently charged with contempt in an apparent attempt to punish him for

           revealing the truth;

       B. In 2020: Without provocation, a police officer pushed and punched a man almost a

           dozen times in the face. The officer’s body-camera footage reveals extreme injuries to

           the man’s face as he is restrained on the police car, in a pool of his own blood after his

           beating. The sustained injuries required extensive surgery and dental repair;

       C. In 2019:

           a. As a man sat outside his own home on his motorcycle, two officers pulled up next

               to him and knocked him off, tased him, and repeatedly punched him in his face and

               body while he was handcuffed—all because they suspected he had a small amount

               of marijuana;




                                                 9
Case 3:21-cv-00389-JWD-RLB            Document 1       07/06/21 Page 10 of 22




   b. After officers were called to the scene of a domestic dispute, the woman who called

      for help showed the officers proof of her hair torn out, claw marks on her neck and

      chest, a busted and swollen lip, and blood on her chest. However, officers thereafter

      arrested and imprisoned the victim and released her abuser;

   c. During an unlawful arrest, an officer pistol whipped a man in his face and head,

      causing him severe injuries;

   d. A woman was driving in a southbound lane on a city street when an officer driving

      northbound negligently turned left directly in front of oncoming traffic, striking the

      woman’s car and causing her permanent injuries;

D. In 2018:

   a. A BRPD officer fired his service weapon at an unarmed man, then falsified reports

      surrounding details of the event and further untruthfully claimed that the man shot

      first. The officer had turned off his body camera at the time and had failed to get

      his dash camera in operational working order. However, his rear dash cam captured

      the audio of only one shot being fired, and the only bullet recovered was from the

      officer’s gun;

   b. As a man allegedly ran away from an officer and Department of Child and Family

      Services worker, the officer discharged his taser two or three times, handcuffed

      him, and then shot him while he lay defenselessly handcuffed on the ground. He

      remained alive and in agony for several minutes before he eventually died on the

      scene;

   c. A BRPD officer grabbed a compliant man outside a concert venue by his throat

      while another officer repeatedly struck his leg and his face, causing extreme




                                       10
Case 3:21-cv-00389-JWD-RLB              Document 1       07/06/21 Page 11 of 22




        bleeding. He was taken to prison without medical treatment and was unconscious

        four times before he was taken to the hospital for severe injuries;

E. In 2017: Numerous lawsuits were filed against BRPD for the use of military weapons,

   chemical agents, and excessive force against unarmed civilians, the majority of whom

   were Black, consistent with proven racially discriminatory policy, practice, and

   patterns in the department. These lawsuits further alleged that officers targeted Black

   leaders of organizations during peaceful protests and beat, intimidated, and imprisoned

   them without just cause or proof of any crime. Allegations of excessive force in these

   abundant, credible civil actions include:

   a.   Beating, choking, kicking, and dragging people from private and public property

        without just cause and in violation of their constitutional rights;

   b. Police officers with rifles, batons, shields, and armored vehicles pointing loaded

        long guns at a minor;

   c. Heavily armed officers in military grade gear throwing a man to the ground,

        slamming his head onto the concrete, and holding him down while they kicked him.

        The man lost consciousness and had abrasions all over his body. The officers then

        handcuffed the man, drug him across the street, and struck him in the head with a

        blunt object. He was forced to sit on the ground— grotesquely injured and bleeding

        excessively— for over an hour before an ambulance arrived;

   d. Officers also denied medical treatment to the individuals they assaulted and

        battered;

F. In 2016:




                                          11
Case 3:21-cv-00389-JWD-RLB          Document 1       07/06/21 Page 12 of 22




  a. Two officers beat a minor child by repeatedly striking him in his face and neck

     while three other officers actively restrained the minor on the ground. After a brief

     trip to the hospital, officers transported him to the East Baton Rouge Parish Prison

     rather than the juvenile detention center. The child faced no charges;

  b. After an officer was called to escort a young college girl home because she was

     intoxicated, the officer entered her home and had non-consensual sex with her. The

     girl woke up without clothes on and no recollection of the sexual encounter. The

     officer allegedly left the door unlocked and returned to have non-consensual sex

     with her again while she was still unconscious before locking the door at his final

     departure;

  c. In the absence of both probable cause or a warrant, police invaded a private

     residence and used excessive force to arrest and imprison individuals who had

     previously been peacefully protesting;

  d. Officers pulled over a woman for suspicion of marijuana use, aggressively pulled

     her out of her vehicle, and verbally abused her. The woman was taken by a female

     deputy behind a fence alone and strip searched but nothing was found. A year later,

     officers followed the woman to her house where they deployed K-9 dogs on her,

     issued violent verbal threats upon her, and high-fived each other as she was attacked

     by the dogs;

  e. An officer arrested two journalists as they stood on a public sidewalk taking photos

     of BRPD officers from a distance. One of the journalists was taken to a substation

     where he was booked and forced to watch prison rape videos over a ten-hour period.

     The journalist was not prosecuted on any charges;




                                      12
Case 3:21-cv-00389-JWD-RLB            Document 1       07/06/21 Page 13 of 22




G. In 2015:

   a. Officers grabbed a man by his neck and physically slammed him first into a metal

      handrail, and then onto the concrete ground. Two more BRPD officers swarmed

      the man while he was lying handcuffed, helpless and compliant. They shoved,

      choked, and kicked him;

   b. A plain-clothes officer entered a woman’s house to arrest her for prostitution. While

      she was already handcuffed, the officer excessively beat her, causing severe and

      disabling injuries;

   c. Officers arrested a complaint citizen exercising his lawful right to possess a firearm

      with a license, verbally abused him, and shoved into the back of the police vehicle

      using hard control techniques that are reserved for active aggression. The guns were

      unlawfully retained and were not returned to the man;

H. In 2014:

   a. While executing a no-knock search warrant, masked and armed officers severely

      and unmercifully beat a man as he lay handcuffed on the ground pleading for help

      because he could not breathe. The officers committed these brutal acts in the

      presence of his wife, and the man subsequently died in front of her. In leaked

      photographs of the scene, blood can be seen pooled around the home and smeared

      across the walls. Officers allegedly bragged about this event for many years and

      referred to it as the “Flag Street Massacre;”

   b. As a woman sat on her porch, an officer pulled up, drew his service weapon on her,

      and while continuing to point his gun at her, yelled profanity and racial slurs at her.

      The woman informed the officer that she had a severe heart condition, but he




                                        13
Case 3:21-cv-00389-JWD-RLB            Document 1       07/06/21 Page 14 of 22




       continued to be physically aggressive to her and her son. Another officer pointed a

       gun at a man who was present, yelled racial slurs at him, and threatened to “blow

       [his] fucking brains out.” None of the victims were charged with any crimes;

   c. Twenty masked and armed officers kicked down the door of a man’s home without

       a warrant or probable cause. An officer curb stopped the man’s face into the floor,

       forcing his teeth out of his mouth and onto the floor. Blood pooled from him face,

       and from his arm that was pushed into broken glass. The officers denied him

       medical care, teased him about his injuries, strip searched him in his home, and

       without reasonable suspicion, unlawfully searched and damaged his vehicle.

   d. At the alleged direction of the former mayor, and after lying to a judge to obtain a

       warrant, officers stormed a woman’s residence in the early morning hours while

       she was asleep, asked her questions about her personal relationship with the former

       BRPD chief, and refused to let her call her attorney or see the warrant. Officers

       allegedly copied the entirety of the woman’s cell phone and used personal and

       private contents of the cell phone in an unredacted report made publicly available

       to the media;

I. In 2011: Following a severe motorcycle crash, the victims’ son who witnessed the crash

   ran to his father’s aid. As the officer violently pushed the son, and when the already

   injured mother came to help, he pushed her into a ditch, drug her out by her hair, and

   then charged her with battery of an officer;

J. During an unlawful arrest, officers utilized martial arts techniques and applied a choke

   hold, causing the man to lose consciousness, fall to the ground, and smash his head on

   the concrete. While he lay unconscious in handcuffs, the officers continued to beat him.




                                        14
        Case 3:21-cv-00389-JWD-RLB            Document 1      07/06/21 Page 15 of 22




                                               37.

       Additionally, in 2021, a whistleblower from within BRPD exposed countless egregious

actions by members of the narcotics unit, including by superior officers. Among others, BRPD

officers were alleged to have targeted Black and brown communities, planted drugs on innocent

individuals, and even allegedly killed a man during the execution of a no-knock warrant, and then

covered it up. These actions span at least ten years and many have been proven through

investigations both outside and within BRPD.

                                               38.

       The above lawsuits and events demonstrate that the incident with D.C. is not an outlier but

rather part of a continuing pattern, custom, and practice of BRPD.

                                               39.

       Upon information and belief, BRPD, has not changed their hiring, training, or supervision

policies and their enforcement despite the numerous use of force complaints and lawsuits.

                                               40.

       Further, BRPD has a long history of not properly disciplining or firing officers when they

engage in illegal or improper conduct, including excessive use of force and improper deadly use

of force.

                                               41.

       BRPD’s excessive use of force and improper deadly use of force cases show a clear pattern

of excessive and improper use of force against citizens like D.C.

                                               42.

       Defendant Officers Alvarez, Coleman, Williams, Schutz, Allen, Chandler, T. Thomas, A.

Thomas extreme misconduct was a product of this environment and undertaken pursuant to de




                                               15
       Case 3:21-cv-00389-JWD-RLB             Document 1       07/06/21 Page 16 of 22




facto policies, practices, and/or customs—both written and unwritten—of BRPD. Defendants

BRPD, City, and Paul are guilty of the following wrongful acts, including but not limited to:

     (a) Failing to properly hire, supervise, and train BRPD Officers;
     (b) Failure to promulgate, train, and enforce an adequate and constitutional use of force
         policy;
     (c) Failure to promulgate, train, and enforce an adequate and constitutional de-escalation
         tactics;
     (d) Failing to reprimand and discipline BRPD officers who engage in misconduct and/or
         break BRPD protocols;
     (e) Failing to retrain and/or otherwise control BRPD officers who engage in excessive
         force against civilians;
     (f) Failing to follow appropriate policies and procedures to address and correct repeated
         use of excessive force;
     (g) Failing and inadequately investigating complaints and allegations of excessive force
         and other misconduct by BRPD officers;
     (h) Failure to require and enforce BRPD officers to accurately and timely report
         misconduct they are aware other BRPD officers are conducting or have conducted;
     (i) Failing to retrain and otherwise control BRPD officers who engage in excessive force;
     (j) Failing to retrain and otherwise control BRPD officers who interfere with the functions
         of their body worn cameras;
     (k) Tacitly approving of BRPD officers using their power and position to interfere with
         other citizens’ rights;
     (l) As a matter of both policy and practice the BRPD facilitating this type of misconduct
         by failing to protect civilians from reckless indifference of Defendant’s agents,
         servants, and employees in its Police Department; and
     (m) Allowing the practice and custom of a “police code of silence,” resulting in BRPD
         officers refusing to report instances of police misconduct of which they are aware.

                                               43.

       As a direct result and proximate result of the conduct of Defendants, Plaintiff suffered and

continues to suffer extraordinary damages, including the prolonged loss of liberty, emotional

distress, and trauma, loss of the enjoyment of life, psychological harm, and pain and suffering,

some of which may be permanent, as well as financial losses.

                                    CAUSES OF ACTION

                                           Count I
                                 Federal Constitutional Claims
                 Plaintiff v. Defendants Alvarez, Coleman, Williams, Schutz,
                            Allen, Chandler, T. Thomas, A. Thomas



                                               16
       Case 3:21-cv-00389-JWD-RLB             Document 1      07/06/21 Page 17 of 22




                                               44.

       The actions and inactions of Defendants Alvarez, Coleman, Williams, Schutz, Allen,

Chandler, T. Thomas, A. Thomas violated D.C.’s rights under the Fourth and Fourteenth

Amendments to be free from the unlawful use of force.

                                               45.


       Defendant Alvarez’s knee on D.C.’s neck and other use of force caused D.C.’s mental

anguish and pain. The inaction of Defendants Coleman, Williams, Schutz, Allen, Chandler, T.

Thomas, A. Thomas caused the same.


                                               46.

       The actions of Defendant Alvarez were intentional, excessive, and unreasonable.

                                           Count II
                                 Federal Constitutional Claims

           Plaintiff v. Defendant Paul in his Official Capacity and Defendant City

                                               47.

       The actions or inactions of Defendant Paul in his Official Capacity and Defendant City

violated the Plaintiff’s Fourth and Fourteenth Amendments Rights to the U.S. Constitution,

directly or proximately causing his injuries suffered due to their failure to train, supervise, and

discipline Defendant Officers Coleman, Williams, Schutz, Allen, Chandler, T. Thomas, A.

Thomas.


                                               48.




                                                17
        Case 3:21-cv-00389-JWD-RLB              Document 1       07/06/21 Page 18 of 22




       The actions or inactions of Defendant Paul in his Official Capacity and Defendant City

violated the Plaintiff’s rights under the Fourth and Fourteenth Amendments to the U.S.

Constitution directly or proximately, causing the Plaintiff’s injuries by creations of or failure to

correct unconstitutional policies, practices, patterns, and/or customs, as evidenced by preceding

paragraphs 36-41.


                                           Count III
                                  Federal Constitutional Claims

           Plaintiff v. Defendant Paul in his Official Capacity and Defendant City

                                                 49.

       The violations of Plaintiff’s constitutional rights under the Fourth and Fourteenth

Amendments to the U.S. Constitution, Plaintiff’s damages, and/or the conduct of the individual

Defendants were directly and proximately caused by the actions and/or inactions of the Defendant

City and Defendant Paul in his Official Capacity, which have encouraged, tolerated, ratified, and

has been deliberately indifferent to the following policies, patterns, practices, and customs, and to

the need for more or different training, supervision, investigation, or discipline in the areas of:

     (a)   Use of force by police officers;
     (b)   Police officers’ duties and responsibilities to engage in proper de-escalation techniques;
     (c)   The proper exercise of police powers, including not limited to the making of an arrest
           and the use of force;
     (d)   Police Officers duties not to un-necessarily use force;
     (e)   The monitoring of officers whom it knew or should have known were suffering from
           emotional and/or psychological problems that impaired their ability to function as
           officers;
     (f)   The failure to identify and take remedial or disciplinary action against deputies who
           were the subject of prior civilian or internal complaints of misconduct;
     (g)   Failing to retrain and/or otherwise control deputies who engage in excessive force;
     (h)   Failing to follow appropriate policies and procedures to address and correct repeated
           use of excessive force;
     (i)   The hiring and retention of deputies who are unqualified for their employment
           positions;




                                                 18
       Case 3:21-cv-00389-JWD-RLB             Document 1      07/06/21 Page 19 of 22




     (j) Failure to require, discipline, and supervise BRPD officers for not reporting illegal,
         impermissible, improper, or any other conduct of other BRPD officers that is
         unbefitting of an officer or violates BRPD policies and protocols;
     (k) BRPD’s use of their status as officers to employ the use of force or to achieve ends not
         reasonably related to their law enforcement duties;
     (l) The failure of officers to follow established policies, procedures, directive, and
         instructions regarding arrests, use of force, and institution of criminal charges under
         such circumstances as presented by this case;
     (m) The failure to properly sanction or discipline deputies who are aware of and conceal
         and/or aid and abet violations of constitutional rights of citizens by other Baton Rouge
         Police Department officers;
     (n) As a matter of both policy and practice, the City and Defendant Paul actively facilitate
         this type of misconduct by failing to protect civilians from reckless indifference of
         Defendant’s City agents, servants, and employees in its Police Department, despite the
         numerous complaints and lawsuits laid out in the preceding paragraphs herein.

                                  Count IV State Law Claims

             Plaintiff v. Defendants Alvarez, Coleman, Williams, Schutz, Allen,
                              Chandler, T. Thomas, A. Thomas

                                               50.

       Plaintiff alleges that Defendants Alvarez, Coleman, Williams, Schutz, Allen, Chandler, T.

Thomas, A. Thomas are responsible and liable for the damages and injuries he has suffered as a

result of said Defendants’ actions and/or inactions pursuant to Louisiana Code of Civil Procedure

Article 2315, which provides that “[e]very act whatever of man that causes damage to another

obliges him by whose fault it happened to repair it”; Article 2316, which provides that “[e]very

person is responsible for the damage he occasions not merely by his act, but by his negligence, his

imprudence, or his want of skill”; and Article 2317, which provides that “[w]e are responsible, not

only for the damage occasioned by our own act, but for that which is caused by the act of persons

for whom we are answerable, or of the things which we have in our custody.”

                                               51.

       The actions and/or inactions of Defendants Alvarez, Coleman, Williams, Schutz, Allen,

Chandler, T. Thomas, A. Thomas under the law of the State of Louisiana, constitute the torts of:



                                                19
        Case 3:21-cv-00389-JWD-RLB              Document 1          07/06/21 Page 20 of 22




           (a)   Assault;
           (b)   Battery;
           (c)   Intentional Infliction of Emotional Distress;
           (d)   Abuse of Process;
           (e)   Malfeasance in Office; and
           (f)   Negligence.

                                    Count V State Law Claims

           Plaintiff v. Defendant Paul in his Official Capacity and Defendant City

                                                       52.

       Plaintiffs alleges that Defendants Paul and City are responsible and liable for the damages

and injuries they have suffered as a result of the Defendants’ actions and/or inactions pursuant to

Louisiana Code of Civil Procedure Article 2315, which provides that “[e]very act whatever of man

that causes damage to another obliges him by whose fault it happened to repair it”; Article 2316,

which provides that “[e]very person is responsible for the damage he occasions not merely by his

act, but by his negligence, his imprudence, or his want of skill”; Article 2317, which provides that

“[w]e are responsible, not only for the damage occasioned by our own act, but for that which is

caused by the act of persons for whom we are answerable, or of the things which we have in our

custody”; and Article 2320, which provides that “[m]asters and employers are answerable for the

damage occasioned by their servants and overseers, in the exercise of the functions in which they

are employed...responsibility only attaches, when the masters or employers...might have prevented

the act which caused the damage, and have not done it.”

                                                 53.

       The actions and/or inactions of Defendant Paul in his Official Capacity and Defendant City,

under the law of the State of Louisiana, constitute the torts of:

           (a)   Assault;
           (b)   Battery;
           (c)   Intentional Infliction of Emotional Distress;



                                                 20
         Case 3:21-cv-00389-JWD-RLB             Document 1     07/06/21 Page 21 of 22




            (d)   Negligent Hiring;
            (e)   Negligent Retention;
            (f)   Negligent Supervision;
            (g)   Abuse of Process; and
            (h)   Malfeasance in office.

                                      PRAYER FOR RELIEF

         The Plaintiff respectfully requests:

            (a)   Compensatory damages as to all Defendants;
            (b)   Special Damages as to all Defendants;
            (c)   Punitive damages as to Defendants Alvarez, Coleman, Williams, Schutz, Allen,
                  Chandler, T. Thomas, A. Thomas;
            (d)   Reasonable attorneys’ fees and costs as to all Defendants; and
            (e)   Such other and further relief as may appear just and appropriate.

         WHEREFORE, Plaintiff, prays that a copy of the above petition is served upon all of the

Defendants named herein, and that after all proceedings a judgment is rendered in favor of Plaintiff

and against Defendants for all relief deemed equitable under the law including attorney’s fees and

costs.


                                                      Respectfully submitted,

                                                      /s/ Christopher J. Murell________
                                                      Christopher J. Murell (#32075)
                                                      Lewis O. Unglesby (#12498)
                                                      Lance C. Unglesby (#29690)
                                                      Adrian F. Simm (#36673)
                                                      Unglesby Law Firm
                                                      246 Napoleon Street
                                                      Baton Rouge, Louisiana 70802
                                                      Telephone: (225) 387-0120
                                                      Fax: (225) 336-4355
                                                      Chris@unglesbylaw.com
                                                      Lance@unglesbylaw.com

                                                      Ronald S. Haley, Jr. (#30900)
                                                      Haley & Associates
                                                      8211 Goodwood Blvd., Suite E
                                                      Baton Rouge, Louisiana 70806
                                                      Telephone: (225) 663-8869



                                                 21
Case 3:21-cv-00389-JWD-RLB   Document 1    07/06/21 Page 22 of 22




                                   Fax: (225) 888-900-9771
                                   Rhaley@ronaldhaleylawfirm.com

                                   Dedrick A. Moore (#30329)
                                   Dedrick A. Moore
                                   Attorneys at Law, LLC
                                   4962 Florida Blvd.
                                   Baton Rouge, Louisiana 70806
                                   Telephone: (225) 412-0412
                                   Fax: (225) 412-0414




                              22
